DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 12-16 are objected to because of the following informalities: 
Claim 12 (line 2), claim 13 (line 2), claim 14 (line 2), claim 15 (line 2), “motion in the image data” should be changed to --the motion in the image data--.
Claim 12 (line 2), “comprises evaluating motion” should be changed to --comprises evaluating the motion--.
Claim 16 is objected as being dependent from claim 15.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17 of U.S. Patent No. 11,159,737. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Claim 1 of the instant application is anticipated by Patent Claims 1 and 17 in that Claims 1 and 17 of the patent contain all limitations of claim 1 of the instant application.  Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

The similar limitations of claim 1 of the instant application and claims 1 and 17 of U.S. Patent No. 11,159,737 are compared as shown in the table below.

INSTANT APPLICATION
U.S. No. 11,159,737
1.  A method comprising:
             displaying, by a display screen of a camera of a mobile device, a preview of an image;
             determining whether a perceived scene change in the preview is caused at least in part by an environmental reflection of light from the display screen; and
            adjusting an automatic exposure setting of the camera based on the determining of whether the perceived scene change in the preview is caused at least in part by the environmental reflection of light from the display screen.
            
1. A method comprising:    
            detecting, based on sensor data from a sensor on a mobile device, an environmental brightness measurement, wherein the mobile device comprises a display screen configured to adjust display brightness based on environmental brightness; 
            determining, based on image data from the camera and the detected environmental brightness measurement, whether a perceived scene change is caused at least in part by an environmental reflection of light from the display screen; and 
             setting a rate of exposure change for the camera based on the determining of whether the perceived scene change is caused at least in part by the environmental reflection of the light from the display screen.

17. The method of claim 1, wherein frames of the image data captured by the camera are displayed on the display screen (i.e., displaying, by a display screen of a camera of a mobile device, a preview of an image).



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-15, 19-20 of U.S. Patent No. 11,159,737 in view of BAEK et al. (US 2018/0181275). 
Regarding application claim 1, Patent Claim 1 discloses a method comprising:
determining whether a perceived scene change in the preview is caused at least in part by an environmental reflection of light from the display screen (Patent Claim 1, lines 7-12); and
adjusting an exposure setting of the camera based on the determining of whether the perceived scene change in the preview is caused at least in part by the environmental reflection of light from the display screen (Patent Claim 1, lines 12-15).
Patent Claim 1 fails to disclose displaying, by a display screen of a camera of a mobile device, a preview of an image.
However, BAEK et al. discloses displaying, by a display screen of a camera of a mobile device, a preview of an image, and adjusting an automatic exposure setting of the camera (BAEK et al. discloses electronic device 101 having display 150 for displaying a preview image obtained by camera module 170, figures 7-10, paragraphs [0048], [0099], and an auto exposure (AE), paragraphs [0094], 0155]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 1 by the teaching of BAEK et al. in order to allow a user can preview an image of an object to be captured.

Regarding application claim 2, BAEK et al. discloses wherein the automatic exposure setting of the camera comprises one or more of an aperture of a lens of the camera, an analog gain of the camera, a digital gain of the camera, or a shutter speed of the camera prior to or during image capture (paragraphs [0094], [0155]).

Regarding application claim 3, all the limitations of application claim 3 are encompassed in Patent Claims 1 and 3.

Application claim 4 and US Patent claims 1, 3 in view of BAEK et al. are both drawn to the same invention, i.e., a method comprising adjusting an automatic exposure settings of a camera.  These claims differ in scope in that application claim 4 with additional limitations, i.e., a spectral sensor configured to detect a flicker, is narrower in scope than US Patent claims 1, 3 in view of BAEK et al.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claims 1, 3 in view of BAEK et al. to be narrower by adding the additional limitations, i.e., a spectral sensor configured to detect a flicker, so to obtain Application claim 4, as claimed. 
Allowance of application claim 4 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claims 1, 3 in view of BAEK et al.   Therefore, obviousness-type double patenting is appropriate.

Regarding application claim 5, all the limitations of application claim 5 are encompassed in Patent Claim 2.

Application claim 6 and US Patent claim 1 in view of BAEK et al. are both drawn to the same invention, i.e., a method comprising adjusting an automatic exposure settings of a camera.  These claims differ in scope in that application claim 6 with additional limitations, i.e., to reduce an exposure oscillation of the preview of the image, wherein the exposure oscillation comprises a plurality of alternating changes of the preview between bright and dark brightness settings., is narrower in scope than US Patent claim 1 in view of BAEK et al.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent claim 1 in view of BAEK et al. to be narrower by adding the additional limitations, i.e., to reduce an exposure oscillation of the preview of the image, wherein the exposure oscillation comprises a plurality of alternating changes of the preview between bright and dark brightness settings, so to obtain Application claim 6, as claimed. 
Allowance of application claim 6 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by US Patent claim 1 in view of BAEK et al.   Therefore, obviousness-type double patenting is appropriate.

Regarding application claim 7, all the limitations of application claim 7 are encompassed in Patent Claim 4.

Regarding application claim 8, all the limitations of application claim 8 are encompassed in Patent Claim 10.

Regarding application claim 9, all the limitations of application claim 9 are encompassed in Patent Claim 3.

Regarding application claim 10, all the limitations of application claim 10 are encompassed in Patent Claim 9.

Regarding application claim 11, all the limitations of application claim 11 are encompassed in Patent Claim 11.

Regarding application claim 12, all the limitations of application claim 12 are encompassed in Patent Claim 5.
Regarding application claim 13, all the limitations of application claim 13 are encompassed in Patent Claim 6.

Regarding application claim 14, all the limitations of application claim 14 are encompassed in Patent Claim 7.

Regarding application claim 15, all the limitations of application claim 15 are encompassed in Patent Claim 12.

Regarding application claim 16, all the limitations of application claim 16 are encompassed in Patent Claim 13.

Regarding application claim 17, all the limitations of application claim 17 are encompassed in Patent Claim 14.

Regarding application claim 18, all the limitations of application claim 18 are encompassed in Patent Claim 15.

Regarding application claim 19, Patent Claim 19 discloses a mobile device, comprising:
a camera comprising a display screen (Patent Claim 19, lines 2-3, 5);
one or more processors (Patent Claim 19, line 6); and
data storage (Patent Claim 19, lines 7-10), wherein the data storage has stored thereon computer-executable instructions that, when executed by the one or more processors, cause the mobile device to carry out functions comprising:
determining whether a perceived scene change in the preview is caused at least in part by an environmental reflection of light from the display screen (Patent Claim 19, lines 13-17); and 
adjusting an exposure setting of the camera based on the determining of whether the perceived scene change in the preview is caused at least in part by the environmental reflection of light from the display screen (Patent Claim 19, lines 18-21).
Patent Claim 19 fails to disclose displaying, by a display screen, a preview of an image.
However, BAEK et al. discloses displaying, by the display screen, a preview of an image, and adjusting an automatic exposure setting of the camera (BAEK et al. discloses electronic device 101 having display 150 for displaying a preview image obtained by camera module 170, figures 7-10, paragraphs [0048], [0099], and an auto exposure (AE), paragraphs [0094], 0155]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 19 by the teaching of BAEK et al. in order to allow a user can preview an image of an object to be captured.

Regarding application claim 20, Patent Claim 20 (lines 1-4) discloses a non-transitory computer-readable medium comprising program instructions executable by one or more processors to cause the one or more processors to perform operations comprising:
determining whether a perceived scene change in the preview is caused at least in part by an environmental reflection of light from the display screen (Patent Claim 20, lines 13-17); and
adjusting an exposure setting of the camera based on the determining of whether the perceived scene change in the preview is caused at least in part by the environmental reflection of light from the display screen (Patent Claim 20, lines 18-21).
Patent Claim 20 fails to disclose displaying, by a display screen of a camera of a mobile device, a preview of an image.
However, BAEK et al. discloses displaying, by a display screen of a camera of a mobile device, a preview of an image, and adjusting an automatic exposure setting of the camera (BAEK et al. discloses electronic device 101 having display 150 for displaying a preview image obtained by camera module 170, figures 7-10, paragraphs [0048], [0099], and an auto exposure (AE), paragraphs [0094], 0155]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 20 by the teaching of BAEK et al. in order to allow a user can preview an image of an object to be captured.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bell (US 9,129,549) discloses automatic control for displays.
Pincenti et al. (US 10,469,723) discloses photography lighting control.
HORESH (US 2018/0278823) discloses auto-exposure technologies using odometry.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        5/20/2022